Per Curiam.

The action was not put into a condition to authorize the taxing of more costs than have been paid. There were no pleadings, and no question of law was raised. It was necessary to bring the action into this Court, (which has original and exclusive jurisdiction in suits upon probate bonds,) but as it was settled by the parties, it ought to be presumed that there was no intention to make a question of law ; and the plaintiff’s counsel might, on the first, second or third day of the term, have moved for a rule on the defendant to plead, in order to ascertain whether there was any question of law. By analogy to cases standing for a trial by jury, costs should be taxed for onlv three days’ attendance at the law term.